Exhibit 10.9

 
FIFTH MODIFICATION TO REVOLVING PROMISSORY NOTE AND
REVOLVING CREDIT AND SECURITY AGREEMENT,
AND REAFFIRMATION OF GUARANTY




Acme United Corporation
60 Round Hill Road
Fairfield, Connecticut 06824
(Hereinafter referred to as "Borrower")


Acme United Limited
351 Foster Street
Mount Forest, Ontario, Canada, NOG 2LO
(Individually and collectively "Guarantor")


Wachovia Bank, National Association
50 Main Street
White Plains, New York 10606
(Hereinafter referred to as "Bank")


THIS AGREEMENT is entered into as of January 25, 2010 by and between Bank,
Borrower and Guarantor.


RECITALS


Bank is the holder of a certain Amended and Restated Revolving Promissory Note
dated June 23, 2008 in the principal amount of up to $20,000,000.00 (the
"Amended Note"), which Amended Note amended and restated a certain Revolving
Promissory Note in the principal amount of up to $10,000,000.00 dated August 2,
2002 (the “Original Note”);


The Original Note was previously amended pursuant to the Second Modification
Agreement, as defined below, to be in the principal amount of up to
$15,000,000.00;


The Amended Note evidences a certain revolving loan from Bank to Borrower (the
"Loan"), which Loan is made pursuant to the terms of a certain Revolving Credit
And Security Agreement dated August 2, 2002 (as modified from time to time, the
"Loan Agreement”);


The Original Note and Loan Agreement were modified pursuant to the terms of a
certain Modification to Revolving Promissory Note and Revolving Credit and
Security Agreement and Reaffirmation of Guaranty dated September 30, 2004 (the
“First Modification Agreement”), further amended by a Second Modification to
Revolving Promissory Note and Revolving Credit and Security Agreement and
Reaffirmation of Guaranty dated as of March 6, 2006 (the “Second Modification
Agreement”), further amended by a Third Modification to Revolving Promissory
Note and Revolving Credit and Security Agreement and Reaffirmation of Guaranty
dated as of August 22, 2007 (the “Third Modification Agreement”), and further
amended by a Fourth Modification to Revolving Promissory Note and Revolving
Credit and Security Agreement and Reaffirmation of Guaranty dated as of June 23,
2008 (the “Fourth Modification Agreement” and collectively with this Agreement,
the First Modification Agreement, the Second Modification Agreement, the Third
Modification Agreement, the Fourth Modification Agreement, the Original Note,
the Amended Note, the Loan Agreement, the Guaranty as hereafter defined, and all
of the other documents which evidence or secure the Loan, the "Loan Documents");


1

--------------------------------------------------------------------------------

 
 
Borrower and Bank have agreed to decrease the principal amount of the Loan,
extend the maturity date of the Loan, modify the interest rate payable under the
Amended Note, and have further agreed to certain other modifications to the Loan
Documents;


Pursuant to its Unconditional Guaranty dated August 2, 2002 (the “Guaranty”),
Guarantor unconditionally agreed to the full payment and performance of all
Guaranteed Obligations, as defined in the Guaranty, and has agreed to the
modifications set forth herein and to reaffirm its Guaranty;


In consideration of Bank's agreement to such modifications and the other
agreements contained herein, the parties agree as follows:




AGREEMENT


ACKNOWLEDGMENT OF BALANCE.  Borrower acknowledges that the most recent
Commercial Loan Invoice sent to Borrower with respect to the Indebtedness, as
that term is defined in the Loan Agreement, is correct.


MODIFICATIONS.


1.  The Amended Note is hereby modified as follows:


a.  The principal amount of Twenty Million and 00/100 dollars ($20,000,000.00)
set forth in the caption and in the first paragraph of the Amended Note is
hereby modified to be Eighteen Million and 00/100 dollars ($18,000,000.00).  Any
other reference in the Amended Note or in any other Loan Documents to the
principal amount of the Amended Note is hereby modified to be Eighteen Million
and 00/100 dollars ($18,000,000.00).


b.  The section of the Amended Note entitled “INTEREST RATE DEFINITIONS” set
forth on the second page thereof is hereby deleted in its entirety and the
following paragraphs are substituted therefor:


INTEREST RATE DEFINITIONS.


LIBOR-Based Rate.  “LIBOR-Based Rate” means 1-month LIBOR plus 2.0%.


LIBOR.  "LIBOR" means, with respect to each Interest Period, the rate for U.S.
dollar deposits with a maturity equal to the number of months specified above,
as reported on Telerate Successor Page 3750 as of 11:00 a.m., London time, on
the second London business day before such Interest Period begins, or, in the
case of the first Interest Period, the second London business day before the
first day of the calendar month during which such Interest Period begins (or if
not so reported, then as determined by Bank from another recognized source or
interbank quotation).


Interest Period.  “Interest Period” means, when interest accrues at the
LIBOR-Based Rate, each period commencing on the first day of the calendar month
and ending on the first day of the next succeeding calendar month; provided that
any Interest Period that would otherwise extend past the maturity date of this
Note shall end on the maturity date of this Note.


LIBOR Market Index-Based Rate.  1-month LIBOR Market Index Rate plus 2.0%, as
1-month LIBOR Market Index Rate may change from day to day.


LIBOR Market Index Rate.  1-month "LIBOR Market Index Rate", for any day, means
the rate for 1 month U.S. dollar deposits as reported on Telerate Successor Page
3750 as of 11:00 a.m., London time, on such day, or if such day is not a London
business day, then the immediately preceding London business day (or if not so
reported, then as determined by Bank from another recognized source or interbank
quotation).


2

--------------------------------------------------------------------------------

 
 
Except as set forth above with respect to the modification of such Interest Rate
Definitions, the provisions of the Amended Note specifying the application of
the Interest Rate shall remain unmodified and in full force and effect.


c.  The paragraph entitled “REPAYMENT TERMS” set forth on the second page of the
Amended Note is hereby deleted in its entirety and the following paragraph is
substituted therefor:


REPAYMENT TERMS.  This Note shall be due and payable in consecutive monthly
payments of accrued interest only commencing February 1, 2010 and continuing on
the first Business Day of each month thereafter, until fully paid.  All
outstanding principal will be repaid in accordance with the Loan Agreement, as
hereinafter defined, and, if Borrower subscribes to Bank's cash management
services and such services are applicable to this line of credit, the terms of
such services.  In any event, this Note shall be due and payable in full,
including all principal and accrued interest, on January 31, 2012, the maturity
date of this Note.


2.  The Loan Agreement is hereby modified as follows:


a.  Section 5.6(e) of the Loan Agreement, entitled “Payables Report”, is hereby
deleted in its entirety and the following is substituted therefor:
“Intentionally Deleted.”


b.  Section 7.4 of the Loan Agreement, entitled “Fixed Charge Coverage Ratio”,
is hereby deleted in its entirety and the following paragraph is substituted
therefor:


7.4.  Fixed Charge Coverage Ratio.  Borrower, on a consolidated basis, shall
maintain a Fixed Charge Coverage Ratio of not less than 2.0 to 1.0, to be
calculated at the end of each fiscal quarter on a rolling four quarter
basis.  “Fixed Charge Coverage Ratio” shall mean the sum of earnings before
interest, taxes, depreciation and amortization, less Unfinanced Capital
Expenditures, dividends, and funds used for stock repurchases, divided by the
sum of interest expense plus current maturities of long-term debt paid during
the prior four quarters.  “Unfinanced Capital Expenditures” shall mean increases
in fixed assets at fiscal year end as compared to the prior year, less financing
associated with the purchase of such fixed assets.


c.  The definition of “Maximum Loan Amount” set forth in Exhibit 1 to the Loan
Agreement, as previously modified, is hereby deleted in its entirety and the
following is substituted therefor:


"’Maximum Loan Amount’ means: $18,000,000.00.”


d.  The definition of “Termination Date” set forth in the Loan Agreement is
hereby deleted in its entirety, and the following is substituted therefor:

 
“’Termination Date’ means January 31, 2012.


3.  Except as modified herein, all other terms, covenants and conditions set
forth in any Loan Document shall remain unmodified and in full force and effect.


ACKNOWLEDGMENTS AND REPRESENTATIONS.  Borrower and Guarantor acknowledge and
represent that the Amended Note, the Loan Agreement, the Guaranty and all other
Loan Documents, as amended hereby, are in full force and effect without any
defense, counterclaim, right or claim of set-off; that, after giving effect to
this Agreement, no default or event that with the passage of time or giving of
notice would constitute a default under the Loan Documents has occurred; that
all representations and warranties contained in the Loan Documents are true and
correct as of this date; that all necessary action to authorize the execution
and delivery of this Agreement has been taken; and that this Agreement is a
modification of an existing obligation and is not a novation.


3

--------------------------------------------------------------------------------

 
 
COLLATERAL.  Borrower and Guarantor acknowledge and confirm that there have been
no changes in the ownership of the collateral pledged to secure the Loan (the
"Collateral") since the Collateral was originally pledged; that the Bank has
existing, valid first priority security interests and liens in the Collateral;
and that such security interests and liens shall secure Borrower’s and
Guarantor’s obligations to Bank, including without limitation the Note as
amended hereby, and all future modifications, extensions, renewals and/or
replacements of the Loan Documents.


REAFFIRMATION OF GUARANTY.  Guarantor hereby consents to the modifications
contained herein and hereby ratifies and confirms: (a) that it unconditionally
guarantees to Bank the payment and performance from and by Borrower of the
Guaranteed Obligations, as defined in the Guaranty, upon the terms and
conditions set forth in the Guaranty and (b) such Guaranteed Obligations
include, without limitation, the Amended Note and Loan Agreement as modified
hereby.  Guarantor acknowledges that its reaffirmation and ratification of the
Guaranty is a material inducement for Bank to enter into this Agreement and that
Bank would not do so without said reaffirmation and ratification.  This
Agreement and the Guaranty are Guarantor’s valid and binding obligation
enforceable against it in accordance with their terms.


MISCELLANEOUS PROVISIONS.  Assignment.  This Agreement and the other Loan
Documents shall inure to the benefit of and be binding upon the parties and
their respective heirs, legal representatives, successors and assigns.  Bank's
interests in and rights under this Agreement and the other Loan Documents are
freely assignable, in whole or in part, by Bank.  In addition, nothing in this
Agreement or any of the other Loan Documents shall prohibit Bank from pledging
or assigning this Agreement or any of the other Loan Documents or any interest
therein to any Federal Reserve Bank.  Borrower shall not assign its rights and
interest hereunder or under any of the other Loan Documents without the prior
written consent of Bank, and any attempt by Borrower to assign without Bank's
prior written consent is null and void.  Any assignment shall not release
Borrower from the Obligations. Applicable Law; Conflict Between Documents. This
Agreement and, unless otherwise provided in any other Loan Document, the other
Loan Documents shall be governed by and interpreted in accordance with federal
law and, except as preempted by federal law, the laws of the state named in
Bank's address on the first page hereof without regard to that state's conflict
of laws principles.  If the terms of this Agreement should conflict with the
terms of any loan agreement or any commitment letter that survives closing, the
terms of this Agreement shall control.  Borrower's Accounts.  Except as
prohibited by law, Borrower grants Bank a security interest in all of Borrower's
deposit accounts and investment property with Bank and any of its
affiliates. Swap Agreements.  All swap agreements (as defined in 11 U.S.C. §
101, as in effect from time to time), if any, between Borrower and Bank or its
affiliates are independent agreements governed by the written provisions of said
swap agreements, which will remain in full force and effect, unaffected by any
repayment, prepayment, acceleration, reduction, increase or change in the terms
of the Amended Note, except as otherwise expressly provided in said written swap
agreements, and any payoff statement from Bank relating to the Amended Note
shall not apply to said swap agreements except as otherwise expressly provided
in such payoff statement.  Jurisdiction.  Borrower irrevocably agrees to
non-exclusive personal jurisdiction in the state named in the Bank’s address on
the first page hereof.  Severability.  If any provision of this Agreement or of
the other Loan Documents shall be prohibited or invalid under applicable law,
such provision shall be ineffective but only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement or other such document.  Payments.  All
payments shall be mailed to Bank at Commercial Loan Services, P. O. Box 740502,
Atlanta, GA  30374-0502; or other such address as provided by Bank in writing.
 Notices.  Any notices to Borrower shall be sufficiently given, if in writing
and mailed or delivered to the Borrower's address shown above or such other
address as provided hereunder, and to Bank, if in writing and mailed or
delivered to Wachovia Bank, National Association, Mail Code MAC J0528-110, 50
Main Street, White Plains, NY 10606 or such other address as Bank may specify in
writing from time to time.  Notices to Bank must include the mail code.  In the
event that Borrower changes Borrower's address at any time prior to the date the
obligations under the Amended Note are paid in full, Borrower agrees to promptly
give written notice of said change of address by registered or certified mail,
return receipt requested, all charges prepaid.  Plural; Captions.  All
references in the Loan Documents to Borrower, guarantor, person, document or
other nouns of reference mean both the singular and plural form, as the case may
be, and the term "person" shall mean any individual, person or entity.  The
captions contained in the Loan Documents are inserted for convenience only and
shall not affect the meaning or interpretation of the Loan Documents.  Advances.
Bank in its sole discretion may make other advances and readvances under the
Amended Note pursuant to its terms.  Posting of Payments.  All payments received
during normal banking hours after 2:00 p.m. local time at the office of Bank
first shown above shall be deemed received at the opening of the next banking
day.  Unless otherwise permitted by Bank, any repayments of the Amended Note,
other than immediately available U.S. currency, will not be credited to the
outstanding loan balance until Bank receives collected funds. Joint and Several
Obligations. If there is more than one Borrower, each is jointly and severally
obligated together with all other parties obligated for the Obligations.  Fees
and Taxes.  Borrower shall promptly pay all documentary, intangible recordation
and/or similar taxes on this transaction whether assessed at closing or arising
from time to time.  Patriot Act Notice.  To help fight the funding of terrorism
and money laundering activities, Federal law requires all financial institutions
to obtain, verify, and record information that identifies each person who opens
an account.  For purposes of this section, account shall be understood to
include loan accounts.  Telephone Communication Monitoring.  Borrower agrees
that Borrower’s telephone communications with Bank may be monitored and/or
recorded to improve customer service and security.  Final Agreement.  This
Agreement and the other Loan Documents represent the final agreement between the
parties and may not be contradicted by evidence of prior, contemporaneous or
subsequent agreements of the parties.  There are no unwritten agreements between
the parties.


4

--------------------------------------------------------------------------------

 
 
LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. EACH OF THE PARTIES HERETO,
INCLUDING BANK BY ACCEPTANCE HEREOF, AGREES THAT IN ANY JUDICIAL, MEDIATION OR
ARBITRATION PROCEEDING OR ANY CLAIM OR CONTROVERSY BETWEEN OR AMONG THEM THAT
MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH THIS AGREEMENT, THE LOAN
DOCUMENTS OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN OR AMONG THEM OR THE
OBLIGATIONS EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE
A REMEDY OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES.   EACH OF THE
PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY
DAMAGES THEY MAY HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY
SUCH PROCEEDING, CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY
ARBITRATION, MEDIATION, JUDICIALLY OR OTHERWISE.


CONNECTICUT PREJUDGMENT REMEDY WAIVER.  BORROWER ACKNOWLEDGES THAT THE
TRANSACTIONS REPRESENTED BY THIS AGREEMENT ARE COMMERCIAL TRANSACTIONS AND
HEREBY VOLUNTARILY AND KNOWINGLY WAIVE ANY RIGHTS TO NOTICE OF AND HEARING ON
PREJUDGMENT REMEDIES UNDER CHAPTER 903A OF THE CONNECTICUT GENERAL STATUTES OR
OTHER STATUTES AFFECTING PREJUDGMENT REMEDIES, AND AUTHORIZE THE BANK'S ATTORNEY
TO ISSUE A WRIT FOR A PREJUDGMENT REMEDY WITHOUT COURT ORDER, PROVIDED THE
COMPLAINT SHALL SET FORTH A COPY OF THIS WAIVER.


WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, BORROWER BY
EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT CONTEMPLATED TO BE EXECUTED IN
CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT
HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK TO ACCEPT
THIS AGREEMENT.  EACH OF THE PARTIES AGREES THAT THE TERMS HEREOF SHALL
SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO ARBITRATION OF DISPUTES
BETWEEN THE PARTIES CONTAINED IN ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR
AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH, RELATED TO OR BEING REPLACED,
SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AGREEMENT.


5

--------------------------------------------------------------------------------

 
 
BORROWER HEREBY REPRESENTS AND WARRANTS TO BANK THAT THE WITHIN WAIVERS ARE
THEIR FREE ACT AND DEED MADE KNOWINGLY AND VOLUNTARILY FOLLOWING CONSULTATION
WITH INDEPENDENT COUNSEL OF THEIR CHOICE.


PLACE OF EXECUTION AND DELIVERY.  Borrower hereby certifies that this Agreement
and the Loan Documents were executed in the State of Connecticut and delivered
to Bank in the State of Connecticut.


IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement as of
the day and year first above written.




WITNESSES:


 

    Acme United Corporation              By:   /s/ Walter C. Johnsen      
Walter C. Johnsen       Its: Chairman of the Board and            Chief
Executive Officer                        Acme United Limited              By:  
/s/ Walter C. Johnsen       Walter C. Johnsen       Its: Chairman of the Board  

 

 

STATE OF CONNECTICUT )                                                      )
ss: Fairfield             January 25, 2010  COUNTY OF FAIRFIELD )  

 


Personally appeared this date, Walter C. Johnsen, Chairman of the Board and
Chief Executive Officer of Acme United Corporation, a Connecticut corporation,
signer and sealer of the foregoing instrument and acknowledged the same to be
his free act and deed as such officer, and the free act and deed of said
corporation, before me.
 


 

        Notary Public     My Commission Expires:     Commissioner of the
Superior Court  

 
 
6

--------------------------------------------------------------------------------

 




 

STATE OF CONNECTICUT )                                                      )
ss: Fairfield               
January 25, 2010
COUNTY OF FAIRFIELD )  

 
Personally appeared this date, Walter C. Johnsen, Chairman of the Board of Acme
United Limited, a Canadian corporation, signer and sealer of the foregoing
instrument and acknowledged the same to be his free act and deed as such
officer, and the free act and deed of said corporation, before me.


 

       
Notary Public
   
My Commission Expires:
   
Commissioner of the Superior Court
 

 
 
 

     WACHOVIA BANK, NATIONAL ASSOCIATION            By:   /s/ Annette Herber    
 
Annette Herber
     
Its: Vice President, Duly Authorized
 

 

 
STATE OF NEW YORK 
)                                                      ) ss:
Fairfield            
January 26, 2010
COUNTY OF                           )  

 
 
Personally appeared this date, Annette Herber, Vice President of Wachovia Bank,
National Association, a National Banking Association, signer and sealer of the
foregoing instrument and acknowledged the same to be his/her free act and deed
as such officer, and the free act and deed of said banking association, before
me.


 

       
Notary Public
   
My Commission Expires:
 

 
 
 7

--------------------------------------------------------------------------------